Citation Nr: 0519604	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-25 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a right inner ear 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada in March 2003.  The Board denied the veteran's 
claim in a December 21, 2004 decision.


VACATUR

In April 2005, the veteran's representative submitted a 
motion for reconsideration regarding two service connection 
claims denied in the December 21, 2004 Board decision.  In 
April 2005, the Board determined that it would vacate its 
December 21, 2004 decision only as to the claim of 
entitlement to service connection for a right inner ear 
disorder.  In its letter to the veteran, dated April 28, 
2005, the Board indicated that the decision, insofar as the 
noted claim was concerned, would be vacated by the Board, 
rendering the motion for reconsideration for service 
connection for a right inner ear disorder moot.  Accordingly, 
it is the decision of the Board that the December 21, 2004 
decision denying entitlement to service connection for a 
right inner ear disorder should be, and is, VACATED.  

In view of the Board's order vacating the December 21, 2004 
decision denying entitlement to service connection for a 
right inner ear disorder, a new decision will be rendered on 
this issue separately, and that decision will be entered as 
if the December 21, 2004 Board denial had never been issued.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


